Citation Nr: 0711075	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  99-00 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active service from September 1972 to July 
1973.

The veteran's appeal as to the issues listed above arose from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In January 2003, the 
RO denied a claim for service connection for a cervical spine 
condition.  In August 2003, the RO denied a claim for service 
connection for post- traumatic stress disorder (PTSD).  In 
January 2006, the Board remanded the claims for additional 
development.  


FINDINGS OF FACT

1.  The veteran does not have a cervical spine condition that 
is related to his active duty service.

2.  The veteran does not have PTSD that is related to his 
active duty service.


CONCLUSIONS OF LAW

1.  A cervical spine condition was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

2.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for a 
cervical spine condition and PTSD.  He asserts that he has 
the claimed conditions as a result of, in whole or in part, 
an incident in October 1972 in which he was assaulted by his 
company commander (a petty officer) during boot camp 
(hereinafter "Petty Officer P").  See veteran's claim, 
received in December 1997; veteran's substantive appeal (VA 
Form 9), received in April 2004.  Specifically, he asserts 
that a petty officer, identified herein as "Petty Officer 
"P," struck him in the back of his neck.  In addition, with 
regard to the claim for PTSD, it is argued that the veteran 
was harassed throughout his service, to include his fellow 
sailors wanting to fight him.  See statement of accredited 
representative in appealed case, received in July 2005.  With 
regard to the claim for a cervical spine disorder, he has 
also stated that he passed out "on the tarmac" on one 
occasion and hit his head.  With regard to both claims, in 
his December 1997 claim, the veteran stated that Petty 
Officer P smashed him against a locker, at which time he hit 
his head.  

A.  Cervical Spine Disorder

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, when "all of the evidence, including that pertinent 
to service, establishes that the disease was incurred during 
service."  See 38 C.F.R. § 3.303(d).  

The veteran's service medical records include a report, dated 
in October 1972, which shows that he was treated for 
complaints of head pain after he banged his head.  There was 
no diagnosis.  Later that same day, he was treated for 
complaints of a right-sided headache and neck symptoms 
(otherwise not described).  The impression was viral UR 
(upper respiratory) infection.  There are no other reports 
noting head or cervical spine trauma.  The veteran's 
separation examination report, dated in July 1973, shows that 
his spine and neurological condition were clinically 
evaluated as normal.  In an accompanying "report of medical 
history," he did not indicate that he had a history of any 
relevant symptoms.  

The veteran has provided copies of letters written to his 
parents dated and postmarked in October 1972.  He described 
an incident when his CO grabbed his neck and pushed him, and 
an incident when he fell and hit his head and injured his 
neck.

As for the post-service evidence, it consists of VA and non-
VA reports, dated between 1974 and 2006.  This evidence 
includes a number of reports showing that the veteran 
reported head trauma after service.  Specifically, a VA 
hospital report, dated in October 1974, shows that the 
veteran was admitted for about two weeks for complaints of 
having "trouble getting his thoughts together," and 
difficulties communicating with other people.  The veteran 
complained that in August 1974, his boss hit him on the head 
when the veteran told him that he was quitting.  A physical 
examination was unremarkable.  There was no relevant 
diagnosis.  A June 1983 VA examination report shows that the 
veteran reported a history of being mugged in 1975, at which 
time he sustained a broken jaw.  There were no relevant 
findings or diagnoses.  See also August 1981 
electroencephalogram (EEG) report (noting a history of two 
traumas to the head in 1975); March 1984 EEG report (noting a 
history of a head injury with unconsciousness for eight days 
at age 21); April 1993 VA hospital report (noting a history 
of being in a coma for eight days and sustaining a fractured 
jaw after a beating in 1975); VA outpatient reports, dated in 
1990 and 1991 (containing several notations of a history of 
head trauma in 1975). 

Other relevant medical evidence includes VA outpatient 
treatment reports, dated in 1990, which show treatment for 
complaints of neck pain.  An October 1997 VA X-ray report for 
the cervical spine notes a tiny spondylosis at C6 as well as 
mild disc space narrowing at C6-7.  A VA outpatient treatment 
report, dated in November 1999, shows that the veteran 
complained of chronic pain.  A magnetic resonance imaging 
(MRI) study revealed degenerative disc disease at C6-7 with 
disc space narrowing and a posterior central disc herniation.  
A January 2000 VA outpatient treatment report notes a HNP 
(herniated nucleus pulposus) and chronic neck pain.  A 
cervical diskectomy was recommended.  A March 2002 VA X-ray 
report for the cervical spine contains an impression of 
degenerative disc disease at C6-7 with near fusion of the two 
vertebral bodies, and moderate narrowing of the left C6-7 
neural foramen. 

A report from Mohsen M. Hamza, M.D., dated in September 2002, 
shows that the veteran alleged that he was hit with a karate 
chop in the neck during service.  The impressions noted 
status post cervical C6-7 disc surgery with resultant chronic 
cerviogenic tension headaches.  The report indicates that the 
veteran had given Dr. Hamza copies of letters that he had 
written to his parents during service which corroborated his 
allegations of an inservice assault.  Dr. Hamza stated, 
"According to patient's history and documents (letters home 
to family), his cervical condition does likely appear 
service-connected."  

A letter from a VA nurse, X.F., R.N., dated in March 2003, 
states that the veteran has had chronic neck pain for 30 
years "since the early 1970's."   

A statement from the veteran's mother, received in September 
2004, shows that she witnessed the veteran display neck pain 
when she visited him upon graduation from basic training in 
1972.  She further asserts that the veteran had written her 
letters describing receiving a karate chop to the back of his 
neck from Petty Officer P.  Finally, she asserts that the 
veteran had continuing neck pain during service.  

T.J.C., a friend of the veteran, reported that he had known 
the veteran since the early 1970s and remembered him having 
neck pain "all those years ago and to the present day."

A VA spine examination report, dated in March 2006, shows 
that the veteran asserted that he had been hit by a superior 
in 1972.  The examiner stated that given the veteran's 
history of significant head trauma in 1975, that it was more 
likely than not that the 1975 assault was the cause of any 
significant degree of cervical spine abnormality.  The 
examiner noted that he had not been able to review the 
veteran's C-file.  

In an addendum, dated in August 2006, the examiner stated 
that he had reviewed the veteran's C-file, and he indicated 
that his March 2006 opinion was unchanged.  He stated, 
"There is no evidence in the C-File which would lead one to 
believe that there was any cervical spine trauma sustained in 
the military which could have led to the significant changes 
found later.  It is far more likely that the 1975 non service 
related head trauma is the major causation of any current 
cervical spine condition."  

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show that he was ever 
diagnosed with a cervical spine disorder.  The separation 
examination report, dated in July 1973, shows that his spine 
was clinically evaluated as normal.  Therefore, a chronic 
neck condition is not shown during service.  See 38 C.F.R. § 
3.303.  Furthermore, the first evidence of a cervical spine 
disorder is dated in 1997.  This is about 23 years after 
separation from active duty service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board also finds that the March 2006 VA 
examination report, and accompanying addendum, are highly 
probative evidence against the claim.  This evidence shows 
that the examiner concluded that it was "far more likely" 
that the veteran's post-service 1975 head trauma "is the 
major causation of any current cervical spine condition."  
This report is the most recent examination report of record, 
it includes a detailed summary of the veteran's medical 
history, it indicates that it is based on a review of the 
claims file, and it is accompanied by a rational explanation.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

Although the Board has considered Dr. Hamza's September 2002 
opinion, and the March 2003 letter from a VA nurse, this 
evidence is afforded little probative value, as these 
statements are not shown to have been based on a review of 
the veteran's C-file or any other detailed and reliable 
medical history, nor are they accompanied by citation to 
clinical findings during service or thereafter.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  See 38 
C.F.R. § 3.303.  

B.  PTSD

As previously discussed, the veteran alleges that he was 
assaulted and harassed by Petty Officer P during basic 
training, and that he has PTSD as a result.  The Board 
initially notes that the veteran has not asserted that he 
ever filed a written complaint or police report, or that any 
other written records exist of the alleged assault.  
Therefore, referral to the U.S. Army and Joint Services 
Records Research Center (JSRRC) is not warranted.  See VA 
Adjudication Procedure Manual M21-1MR, Part IV.ii.1.D.15.a.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2006); Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992). 

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The veteran does not assert, and his service records do not 
show, that he participated in combat.  The Board therefore 
finds that the veteran did not participate in combat.  See 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  In reaching 
this determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against a finding of participation in combat, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

The veteran asserts that he has PTSD as a result of a 
personal assault and harassment.  In Patton v. West, 12 Vet. 
App. 272 (1999), the Court emphasized that statements 
contained in prior decisions indicating that "something more 
than medical nexus evidence is required to fulfill the 
requirement for 'credible supporting evidence'", of a claimed 
stressor and that "[a]n opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280; see also Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  With regard to 
personal assault cases, the Court pointed out that "VA has 
provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1) (now M21-1MR).  The Court has also held that 
these provisions of the VA Adjudication Procedure Manual, 
which provide special evidentiary procedures for PTSD claims 
based on personal assault, are substantive rules that are the 
equivalent of VA regulations.  See YR v. West, 11 Vet. App. 
393 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides:

If a post-traumatic stress disorder claim is based on 
inservice personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

As noted in Part I., the veteran's service medical records 
include an October 1972 medical record, which shows that he 
was treated for complaints of headache after he banged his 
head.  There was no diagnosis.  Later that same day, he was 
treated for complaints of a right-sided headache and neck 
symptoms (otherwise not described).  The impression was viral 
URI (upper respiratory infection).  In addition, other 
reports, dated in October 1972, note complaints of memory 
loss, "a nervous condition"/nervousness, and a request for 
psychiatric care.  An April 1973 report notes that the 
veteran had a wide variety of complaints that appeared to be 
psychological in nature, and that he was dissatisfied with 
his job.  A June 1973 report notes history of several visits 
to "sick call with emotional disorders (in summary he wants 
out of Navy)," and that he "doesn't like it."  The veteran 
complained of problems adjusting to the military, feeling 
tired, problems with his "XO" (executive officer), to 
include being told by his XO that he could not get a 
requested transfer, but that he might be able to get a 
discharge for unsuitability.  He stated that he was angry at 
his job, and that he disliked the other stewards.  The 
diagnosis was "personality disorder - emotionally unstable 
personality."  He was recommended for administrative 
discharge.  The veteran's separation examination report, 
dated in July 1973, indicates that his psychiatric condition 
was clinically evaluated as normal.  In an accompanying 
"report of medical history," he denied any relevant 
symptoms, to include "nervous trouble of any sort," and 
"depression or excessive worry."   
 
The veteran's personnel file contains reports, dated in June 
and July of 1973, that indicate that he was found to have a 
personality disorder, that he was not recommended for 
reenlistment, and that his attitude had alienated members of 
his crew and caused discontent among his division.  

The claims file contains two letters, apparently written by 
the veteran during service, in October 1972.  In one letter, 
he stated that Petty Office P "almost punched me in the 
face," "grabbed me by my neck and pushed me 10 yds.," and 
that, "He didn't scare me the slightest!"  In the other 
letter, he stated that he had been dizzy and weak, and that 
he had passed out and fell on his left side and "split his 
head."  He expressed the desire for a discharge.  

As for the post-service evidence, it consists of VA and non-
VA reports, dated between 1974 and 2006.  This evidence 
includes a VA hospital report, dated in October 1974, which 
showed that the veteran was admitted for about two weeks for 
complaints of having "trouble getting his thoughts together," 
and difficulties communicating with other people.  The 
diagnosis was personality disorder, passive-aggressive type.  
The next relevant record of psychiatric treatment is dated 
about six years later, in July 1980.  Specifically, VA 
hospital reports dated in July 1980 note a diagnosis of manic 
depressive illness, manic type.  

Overall, VA treatment reports dated after 1980 show that the 
veteran periodically received treatment for psychiatric 
symptoms.  His psychiatric diagnoses included bipolar 
disorder, schizophrenia, cannabis abuse, manic depression, a 
passive-aggressive personality, and rule out sociopathic 
personality.  VA records indicate that in May 1998, the 
veteran was evaluated for PTSD, at which time he reported 
that he had not been hospitalized for psychiatric symptoms 
since 1985.  A September 2002 report from Dr. Hamza notes 
PTSD by history.  

A March 2003 statement from a VA physician notes that the 
veteran was being treated for depression and PTSD "related 
to a traumatic incident in which he alleges he was attacked 
by a superior while in basic training in 1972."  The report 
states that the veteran had shown the physician letters that 
the veteran wrote to his parents in 1972 that described the 
incident.  

A VA PTSD examination report, dated in February 2006, shows 
that the veteran alleged that he was attacked during service, 
specifically, that he was given a karate chop to the neck.  
He further reported that he had a history of severe injuries 
from running through a plate glass window at age seven.  The 
report contains Axis I diagnoses of depression NOS (not 
otherwise specified), marijuana dependence, and rule out 
chronic PTSD.  The examiner stated that the veteran's C-file 
was not available for review.  In an addendum, dated in 
August 2006, the examiner stated that he had reviewed the 
veteran's C-file, and he indicated that although the veteran 
had PTSD, it was related to "civilian traumas."  

A statement from the veteran's mother, received in September 
2004, was discussed in Part I.A. 

The Board has determined that the claim must be denied.  With 
regard to the claimed stressors, the veteran's personnel 
file, and service medical records, do not mention an assault, 
or harassment.  However, the veteran has submitted letters in 
which he mentions inter alia being grabbed by the neck by 
Petty Officer P.  In reaching this decision, the Board has 
assumed the veracity of the statements in the letters, and to 
this extent only, the events as described in the letters are 
accepted.  

Nevertheless, the Board finds that the evidence is 
insufficient to show that the veteran has PTSD due to an 
inservice stressor.  See M21-1MR, Part III.iv.4.H.32.j. 
During service, the veteran is shown to have complained of 
psychological symptoms, and he appears to have had some 
behavioral problems.  It also appears that the veteran 
requested a transfer because he was dissatisfied with his job 
and disliked the other stewards, that he desired a discharge, 
and that his attitude had alienated members of his crew and 
caused discontent among his division.  However, his behaviors 
and symptoms appear to have had an identifiable cause, 
specifically, they were attributed to a personality disorder.  
The first relevant post-service treatment is dated in October 
1974, which is approximately 14 months after separation from 
service, and at that time he was again diagnosed with a 
personality disorder.  Furthermore, the evidence indicates 
that in 1975 the veteran sustained a severe beating that 
rendered him unconscious for several days.  The earliest 
diagnosis of an acquired  psychiatric disorder (i.e., a 
psychiatric disorder other than a personality disorder) is 
dated in 1980, which is over six years after separation from 
service.  The earliest diagnosis of PTSD is dated in 1998.  

Of particular note, the August 2006 addendum to the February 
2006 VA PTSD examination report shows that the examiner 
concluded that the veteran's PTSD was due to civilian 
stressors.  The Board finds that this opinion is highly 
probative evidence against the claim, as it is the only 
competent opinion of record that was based on a review of the 
veteran's C-file.  The examiner reviewed the complete file 
and noted that the veteran's civilian traumas during 
childhood and adult life were horrendous and would more than 
likely account for all of the veteran's difficulties.  On the 
other hand, the examiner noted that despite multiple visits 
to medical clinics during service, the veteran did not 
mention being hit, and that this was incongruent with his 
claim that he suffered a "traumatic" incident.

Although the March 2003 statement from a VA physician 
indicates that the veteran has PTSD due to personal assault 
during service, this opinion is unaccompanied by a 
rationalized explanation or citation to clinical findings 
during service, or to evidence of verified behavioral changes 
during, or reasonably contemporaneous with, his service.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Hampton v. 
Gober, 10 Vet. App. 481, 483 (1997); Schroeder v. Brown, 6 
Vet. App. 220, 225 (1994).  There is no indication that this 
examiner reviewed the claims folder.  The Board therefore 
finds that this report is outweighed by the other evidence of 
record, which shows that the veteran does not have PTSD due 
to an assault or harassment during his service.  Accordingly, 
the preponderance of the evidence is against the claim, and 
the claim must be denied.  

C. Conclusion

The Board has considered the veteran's written testimony, and 
the lay statements, submitted in support of the veteran's 
arguments that he has a cervical spine disability, and PTSD, 
that are related to service.  Lay statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed conditions and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claims for 
service connection must be denied.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in October 2003 and February 2006, 
the RO sent the veteran letters (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claims.  
The RO's letters informed the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the veteran to provide additional evidence in support of his 
claims.  He was asked to identify all relevant evidence that 
he desired VA to attempt to obtain.  

The VCAA letters were mailed to the appellant after the 
initial RO adjudication of his claims, any defect with 
respect to the timing of the VCAA notice in this case was 
nonprejudicial.  There is no indication that the outcomes of 
the claims have been affected, as all evidence received has 
been considered by the RO.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claims, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  For these reasons, the timing of the VCAA 
notice was not prejudicial.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  The Board further notes that in February 2006, 
the veteran was provided with notice regarding additional 
sources of evidence for assault claims in accordance with 38 
C.F.R. § 3.304(f)(3).

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, as the claims for service connection have been 
denied, no disability rating or effective date will be 
assigned; and any defect with respect to the notice 
requirement was non-prejudicial.  Therefore, VA's duty to 
notify the appellant has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service and service medical records, 
and VA and non-VA medical reports.  In July 2005, the RO 
determined that records from the VA Medical Center in Miami, 
Florida, could not be obtained, and were unavailable, and 
that same month the veteran was so notified.  See 38 C.F.R. 
§ 3.159(e) (2006).  The veteran has been afforded 
examinations, and etiological opinions have been obtained.  
The Board therefore finds that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for a cervical spine condition is denied.

Service connection for PTSD is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


